Citation Nr: 1620907	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  04-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to increases in the (30 percent prior to July 10, 1985, and 20 percent from that date) ratings assigned for bilateral pes planus with hammertoe deformities.
 
2.  Whether there was clear and unmistakable error (CUE) in a June 1997 rating decision that assigned an effective date from January 23, 1989 for the award of a 100 percent schedular disability rating for service-connected panic disorder with agoraphobia with tension headache and history of posttraumatic stress disorder (PTSD) (formerly generalized anxiety disorder).
 	
3.  Whether there was CUE in a June 1997 rating decision in failing to assign an earlier effective date for a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  James G. Fausone, Attorney at Law
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 1972 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral pes planus and assigned a 10 percent rating, effective in December 1971.  A May 1973 rating decision granted a 30 percent rating for pes planus, effective in December 1971.  The Veteran had asserted at the time that he was essentially unable to secure or follow a substantially gainful employment as a result of his service-connected disability.  Further, there is no indication that he was notified that the May 1973 award fully resolved his appeal or that he has withdrawn his appeal as to this specific matter, and subsequent Board decisions did not address the pes planus rating issue (and therefore the issue was not subsumed by a final appellate decision).  Thus, the pes planus rating issue remains for appellate review. 
	
This matter is also before the Board on appeal of a February 2003 rating decision by the Detroit RO, which determined that there was not CUE in a June 1997 rating decision that assigned an effective date of January 23, 1989 for the award of a 100 percent schedular rating for panic disorder with agoraphobia with tension headache and history of PTSD (formerly generalized anxiety disorder).  The Veteran seeks an earlier effective date for a total disability rating.

An April 2006 Board decision (by a Veterans Law Judge other than the undersigned) determined that there was no CUE in the June 1997 RO decision that assigned an effective date of January 23, 1989 for the grant of an increased (to 100 percent) schedular rating for the Veteran's psychiatric disability.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a June 2008 Memorandum Decision, set aside the Board's decision and remanded the case to the Board for additional development.  In January 2010, the Board remanded the case to the RO with instructions to adjudicate a claim concerning whether there was CUE in the June 1997 rating decision for failing to assign an earlier effective date based upon unemployability (i.e., TDIU).  In November 2013, the Board again remanded the case to the RO, pointing out the pes planus increased rating issue still on appeal and bifurcating the CUE claims (CUE/schedular rating and CUE/TDIU), as listed on the first page of this decision.  The case is now assigned to the undersigned.

The issues seeking increases in the ratings for bilateral pes planus, with hammertoe deformities, and to establish there was CUE in a June 1997 rating decision in failing to assign an earlier effective date for a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  In June 1997, the RO considered all of the evidence of record and assigned an effective date of January 23, 1989, and no earlier, for an increase in the rating for the Veteran's service-connected psychiatric disorder from 30 percent rating to a 100 percent schedular rating; the June 1997 rating decision was consistent with the evidence then of record and the laws and regulations in effect at that time. 

2.  The June 1997 rating decision does not contain any error of fact or law that, when called to the attention of later reviewers, compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error. 


CONCLUSION OF LAW

The June 1997 rating decision was not clearly and unmistakably erroneous in its assignment of an effective date of January 23, 1989 for an increase in the rating for the Veteran's service-connected psychiatric disorder from 30 percent rating to a 100 percent schedular rating,.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations as provided in the VCAA have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, in a claim of CUE, the duties to notify and assist are not applicable.  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, such that no further factual development would be appropriate.  38 C.F.R. § 20.1411(c), (d);  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

The Board observes that in general a CUE claim does not involve the submission of additional evidence apart from what already resides in the record.  In this case, as discussed below, the outcome rests on the interpretation of evidence already in the claims folder. 

Principles of CUE

The decision of a duly constituted rating agency or other agency of original jurisdiction (AOJ) shall be final and binding based on evidence on file at that time and will not be subject to revision on the same factual basis.  38 C.F.R. § 3.104(a); see also 38 U.S.C.A. 5108 (West 2014).  The only exception to this rule is when the decision is the result of CUE.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 7103(c) (Board may correct obvious error on its own initiative).  Under such circumstances, the decision will be reversed or amended, and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).  If this exception does not apply, the decision is final and may be reopened only upon the presentation of new and material evidence.  A determination on a claim by the AOJ of which the claimant is properly notified shall become final if an appeal is not perfected.  38 C.F.R. § 20.1103. 

CUE arises where "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A determination that there was [CUE] must be based on the record and the law that existed at the time of the prior . . . decision."  Russell, 3 Vet. App. at 314; see Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

CUE is more than a difference of opinion.  38 C.F.R. § 3.105(b).  A claimant seeking to obtain retroactive benefits by proving that the VA has committed a CUE in a decision has a much heavier burden than that placed upon a claimant who attempts to establish his prospective entitlement to benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a claim of CUE).  For a claim of CUE to succeed, it must be shown that the RO committed an error of law or fact that would compel later reviewers to the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. App. 52, 57 (1996). 

Criteria for Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

Factual Background

Upon filing his claim for CUE in November 2002, the Veteran stated that at the time of the June 1997 rating decision in question, there were errors made in the way the Diagnostic Code used in the evaluation of his psychiatric disability was changed from Diagnostic Code 9411 to 9412, and that these errors resulted in an erroneous effective date for the total disability award that he received in that rating decision.  The Veteran argued that the correct date to be assigned "was known to the adjudicators at the time but was adulterated by their insistence of a personality disorder diagnosis to conceal the actual post-traumatic stress disorder." 

The Veteran also asserted that the "relationship of [his] removal from [his] job in March 1986 is recognized as total disability in Green v. West which wasn't part of the RO requirement in June 1997 but was the requirement in June 2002 when the latest rating decision was made; [and] the adjudicators were obliged to apply it."  

It is the Veteran's contention that the effective date for the total disability rating should have been March 17, 1986, rather than January 23, 1989, because it was on March 17, 1986 that he was removed from work and hospitalized due his service-connected psychiatric disability.  He states that the RO improperly relied upon the diagnosis of a VAMC physician who had ignored the input of the Veteran's therapist, and who had instead continued to diagnose his disability as a mixed personality disorder with schizoid and narcissistic features.  The Veteran alleged that the RO endorsed "some kind of personality disorder" since that time without justification, and because of that, the RO did not recognize the earlier effective date for his unemployability due to his service-connected psychiatric disability.  The Veteran concluded by stating that the RO violated the principles of Colvin v. Derwinski, 1 Vet. App. 171(1991) by making a medical judgment without independent medical evidence. 

In the substantive appeal filed in May 2004, the Veteran's attorney argued in general that the RO failed to consider evidence then of record in assigning the effective date of January 23, 1989, for the grant of the Veteran's entitlement to a 100 percent rating.

Historically, a June 1972 rating decision granted the Veteran service connection for an anxiety neurosis, rated 10 percent.  A March 1987 rating decision recharacterized the Veteran's service-connected psychiatric disability as a generalized anxiety disorder, and assigned a 30 percent rating.  A July 1988 rating decision considered additional medical evidence regarding the anxiety neurosis and continued the 30 percent rating.  An August 1, 1988 RO letter notified the Veteran of that decision and his appellate rights; he did not file a notice of disagreement within the following year. 

A January 1989 RO letter informed the Veteran that arrangements were being made for an examination to determine whether his psychiatric disability had improved.  Such examination was conducted on January 23, 1989. 

A May 1989 rating decision reduced the rating for the Veteran's service-connected psychiatric disability from 30 to 10 percent.  He disagreed with that determination, appealed the propriety of the reduction, and claimed entitlement to a TDIU rating.  After a July 1996 Board remand (the third remand of the case), a November 1996 rating restored the 30 percent rating, effective the date of the reduction.  

In the June 1997 rating decision at issue, the RO assigned a total 100 percent schedular evaluation, effective January 23, 1989.  In that rating decision, the service-connected disability was recharacterized as panic disorder with agoraphobia with tension headaches and history of PTSD.  The RO indicated that it had reviewed all of the evidence of record, including the January 23, 1989 VA examination report.  The decision noted some of the details of that examination including the Veteran's report of having been let go from several past jobs for social and functional conflicts.  The decision also noted that VA examinations in 1996 and 1997 had not only confirmed the Veteran's inability to work due to his psychiatric symptoms, but also confirmed that he had last worked in 1986, leaving his employment because he became dysfunctional.  Finally, the June 1997 decision indicated that the effective date of January 23, 1989 was chosen because the "appeal was initiated with a decision that considered the results of the January 23, 1989 VA review examination."  The Veteran did not file a notice of disagreement with the June 1997 rating decision, and it therefore became final.  38 U.S.C.A. 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103. 

Analysis

The Board has carefully considered the applicable law and the evidence of record at the time of the June 1997 rating decision presently challenged and finds that the Veteran's contentions regarding CUE in that decision relative to assigning a 100 percent schedular rating for his psychiatric disability effective January 23, 1989, and no earlier, are without merit.  It is emphasized that the Veteran is not arguing that the RO erred by failing to recognize an earlier claim, informal or otherwise, that had not been adjudicated.  Rather, the Veteran's CUE challenge to the June 1997 decision appears to be that the RO did not properly recognize that his removal from his job in March 1986 was the result of his service-connected psychiatric disability versus a nonservice-connected personality disorder.  Based upon that premise, the Veteran argues that because his service-connected psychiatric disorder created the "inability to retain employment" in 1986, he met the criteria for a 100 percent schedular rating then in effect, and should have been assigned that rating back to when he became unemployed.   

The Board finds that the underlying premise of the Veteran's argument is that the RO misinterpreted the evidence by finding that he was unemployed by virtue of a personality disorder versus an acquired psychiatric disorder.  First, it is clear that at the time of the June 1997 decision, all of the evidence referenced by the Veteran was before the RO.  This includes evidence of his unemployment in 1986, the medically documented reasons for that unemployment, and statements (dated in May 1986, August 1986, and September 1986) of a treating therapist, VA psychiatrist, and private physician, respectively, who all recommended that the Veteran be allowed to return to work (albeit in a position of less stress) and found him capable of doing so.  The difference was simply a matter of interpretation of that evidence.  As was noted above, CUE is more than a difference of opinion.  38 C.F.R. § 3.105(b).  The mere allegation that the evidence then of record should have been interpreted the way that the Veteran now sees it does not satisfy the heavy burden of demonstrating CUE.  The Veteran's disagreement is with the manner in which the facts of record were weighed, and such disagreement does not constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 246 (1994). 

The Veteran argues in the alternative that the RO violated the principles of Colvin v. Derwinski, 1 Vet. App. 171 (1991) by making a medical judgment without independent medical evidence.  With this challenge, he is essentially alleging that this was a breach in the duty to assist him in the development of his claim by failing to obtain a medical opinion supportive of the basis for their findings.  However, an attack on improper procedure, such as an alleged failure on the part of the RO to assist the Veteran in the development of his claim, cannot be the basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).   A failure to assist results in an incomplete record, but not a necessarily incorrect record.  "A determination that there was a [CUE] must be based on the record and law that existed at the time of the prior.... decision."  Russell v. Principi, 3 Vet. App. 310, 314 (1992) (en banc).  Because an analysis of whether CUE has been committed may only proceed on the record, evidence that was not part of the record at the time of the prior determination may not form the basis of a finding that there was CUE. 

The Board reiterates that the standard for CUE requires that any such error compel the conclusion that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Here, the Veteran has not shown an undebatable error in the June 1997 rating decision assignment of an effective date of January 23, 1989, for a 100 percent schedular rating for his service-connected psychiatric disorder, which would manifestly change the outcome of the decision.  Any disagreement with how the RO weighed and evaluated the facts on record in this regard does not constitute CUE.  The June 1997 rating decision was reasonably supported by the evidence then of record, and was consistent with the laws and regulations then in effect.  Consequently, the appeal must be denied.  


ORDER

The appeal to establish there was CUE in a June 1997 rating decision in that it assigned an effective date of January 23, 1989 for the award of a 100 percent schedular rating for the Veteran's psychiatric disorder is denied.


REMAND

In the November 2013 remand, the Board observed that the matter of the rating for bilateral pes planus was still on appeal following the grant of a 30 percent rating for the disability in a May 1973 rating decision.  Then, in a December 1985 rating decision, the RO reduced the rating to 20 percent, effective July 10, 1985.  As the effective date of the reduction coincided with the same effective date of in relation to an award of a higher rating for service-connected psychiatric disability, wherein the Veteran's combined rating remained the same and her disability compensation rate remained unchanged, the RO was not compelled to follow the notification requirements for rating reduction under 38 C.F.R. § 3.105(e).  See VAOPGCPREC 71-91 (Nov. 7, 1991) (General Counsel held that 38 C.F.R. § 3.105(e) applied only where there was both a reduction in evaluation and a reduction or discontinuance of compensation payable).  

The Board remand in part directed that the Veteran undergo a VA examination to assess the nature and severity of his service-connected pes planus since 1971.  Such examination was conducted in September 2014.  However, the examination is deemed inadequate as the examiner did not provide an opinion regarding the severity of the disability beyond the present.  There was no indication that the examiner attempted to identify with specific dates, as requested, any increases or decreases in severity since December 1971.  The only reference to a date in the past was in regard to an opinion on the disability's impact on employability, wherein it was stated that it was less likely than not that the current condition was any better than it was prior to January 23, 1989, as such condition would generally "stay the same or worsen over the years."  Such a statement would seem to conflict with the RO's decision in 1985 to reduce the rating for pes planus based on VA examination findings showing improvement at the time.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  In light of the foregoing, the VA examination report of September 2014 should be returned to the VA examiner for an addendum report, and if he is not available to another VA examiner, to address the questions at issue.

The issue of whether there was CUE in a June 1997 rating decision in failing to assign an earlier effective date for a TDIU is deferred pending completion of the development of the inextricably intertwined pes planus claim.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should forward the Veteran's file to the VA orthopedic examiner who furnished the September 2014 opinion (or to another VA orthopedic provider if the September 2014 provider is unavailable), for an addendum opinion clarifying the nature and severity of the Veteran's service-connected pes planus since his discharge from active service in December 1971.  To the extent possible, specific dates should be identified for any increases or decreases in severity manifest over this period (e.g., in 1985).  The examiner should also describe the functional impairment of pes planus since 1971 and indicate how that impairment impacted physical and sedentary employment.  If it is necessary for the Veteran to be re-examined to address the questions, then such should be arranged.   

The examiner should again review all pertinent records associated with the claims file and note that review in the report.  Findings should be provided based on the results of examination, the credible lay evidence of symptom manifestation, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  Thereafter, the AOJ should readjudicate the claims seeking increases in the (30 percent prior to July 10, 1985, and 20 percent from that date) ratings for bilateral pes planus with hammertoe deformities, and to establish that there was CUE in a June 9, 1997 rating decision in failing to assign an earlier effective date for a TDIU rating.  If a benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


